Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/30/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 11,14-18 and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2020/0350400 A1 (“Lee”).


    PNG
    media_image1.png
    1131
    975
    media_image1.png
    Greyscale

Regarding claim 11, Lee shows (Fig. 1) a field-plate trench FET (100, para 1, 12) comprising: 
a drain region (101, para 12) of a first conductivity type; 
an epitaxial layer (102, para 13) of the first conductivity type formed on the drain region; 
a source region (113, para 36) of the first conductivity type (para 35) formed in the epitaxial layer; 
a trench (104, trench, para 21) filled with a gate conductive layer (108, para 21) and a field-plate dielectric layer (106, insulating layer which is known to be similar to a field-plate dielectrical layer to a person of ordinary skill in the art, para 18), wherein the field-plate dielectric layer is formed on vertical sidewalls of the trench (as shown above) and the gate conductive layer is electrically isolated from the source region by the field-plate dielectric layer (106) [source 103 separated from gate conductor 108 by 106 and 110]; and; 
a well region (107, para 20) of a second conductivity type (para 20) formed below the trench; 
wherein the well region is in direct physical contact with the gate conductive layer.

Regarding claim 14, Lee shows (Fig. 1) wherein the gate conductive layer (108) is formed below a top surface of the source region (113).

Regarding claim 15, Lee shows (Fig. 1) wherein the gate conductive layer (108)  is formed below or at a bottom of the source region (113).

Regarding claim 16, Lee shows (Fig. 1) wherein the trench (104) is configured to be a U-shaped trench with higher slope vertical sidewall than 86° sidewall [vertical 90 degrees].

Regarding claim 17, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) comprises silicon oxide (para 18), and the gate conductive layer (108) comprises polysilicon (para 22).

Regarding claim 18, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) is adjacent to the source region (113) [separated by thin width of 106 and 110 vertical portions].

Regarding claim 20, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) is formed between the gate conductive layer (108) and the source region (113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 2020/0312993 A1 (“Yoshimura”).

Regarding claim 1, Lee shows (Fig. 1) a field-plate trench FET (100, para 1, 12) comprising: 

    PNG
    media_image2.png
    807
    696
    media_image2.png
    Greyscale

a drain region (101, para 12) of a first conductivity type; 
an epitaxial layer (102, para 13) of the first conductivity type formed on the drain region; 
a source region (113, para 36) of the first conductivity type (para 35) formed in the epitaxial layer; 
a trench (104, trench, para 21) filled with a gate conductive layer (108, para 21) and a field-plate dielectric layer (106, insulating layer which is known to be similar to a field-plate dielectrical layer to a person of ordinary skill in the art, para 18), wherein the gate conductive layer is formed below a top surface of the source region (as shown above), and the field-plate dielectric layer is formed on vertical sidewalls of the trench (as shown above); 
a well region (107, para 20) of a second conductivity type (para 20) formed below the trench; 
wherein the well region is in direct physical contact with the gate conductive layer.
Lee is silent regarding a gate contact formed on the gate conductive layer; and 
a source contact formed on the source region.
Yoshimura shows (Fig. 1-2) a gate contact (contact through 116a, para 29 and Fig. 11 para 54) formed on the gate conductive layer (106, para 33 and 113b gate polysilicon, para 36); and 
a source contact (contact through 116c, Fig. 1B, para 39 and Fig. 11 para 54) formed on the source region (108).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yoshimura, with gate and source contact, to the invention of Lee.
The motivation to do so is that the combination produces the predictable result of having external connectivity to other elements for the operation of the device within the circuit it is connected to.  

Regarding claim 2, Lee as previously combined with Yoshimura shows a gate contact, the field-plate trench FET.
Lee as previously combined with Yoshimura does not specifically show wherein when a first bias voltage is applied at the gate contact, the field-plate trench FET is configured to be used as a normally-on device working in a depletion mode.
The applicant’s claim 2 does not distinguish over Lee as previously combined with Yoshimura regardless of the functions allegedly performed by the device, because only the structure of the device/structure per se is relevant, not the recited function of the device (i.e. when first bias voltage is applied). Since structure recited in Lee as previously combined with Yoshimura is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the structure is capable of meeting the functional limitation, because Lee as previously combined with Yoshimura discloses a trench FET that is apparently identical to the trench FET that the applicant describes as being capable of performing the function. Because it is reasonable to assume that the trench FET is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Regarding claim 3, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) comprises silicon oxide (para 18), and the gate conductive layer (108) comprises polysilicon (para 22).

Regarding claim 4, Lee shows (Fig. 1) wherein the gate conductive layer (108) is electrically isolated from the source region (113) by the field-plate dielectric layer (separated by 110 and 106).

Regarding claim 5, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) is adjacent to the source region (113) [separated by thin width of 106 and 110 vertical portions].

Regarding claim 6, Lee as previously combined with Yoshimura shows further comprising: a dielectric layer (Lee, 114, para 37 or 107 Yoshimura, para 33), formed to cover the trench (Lee, 104) and the gate contact (Yoshimura, 116a) [since gate electrode in the trench is below 114 of Lee and Yoshimura gate contact through 116a is covered by 107].

Regarding claim 7, Lee shows (Fig. 1) wherein the trench (104) is configured to be a U-shaped trench with higher slope vertical sidewall than 86° sidewall.

Regarding claim 8, Lee as previously combined with Yoshimura shows a gate and the field-plate trench FET.
Lee as previously combined with Yoshimura does not specifically show wherein a gate control of the field-plate trench FET is configured to be performed with a lateral channel depletion.
The applicant’s claim 8 does not distinguish over Lee as previously combined with Yoshimura regardless of the functions allegedly performed by the device, because only the structure of the device/structure per se is relevant, not the recited function of the device (i.e. when gate control is applied). Since structure recited in Lee as previously combined with Yoshimura is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the selector structure is capable of meeting the functional limitation, because Lee as previously combined with Yoshimura discloses a trench FET that is apparently identical to the trench FET that the applicant describes as being capable of performing the function. Because it is reasonable to assume that the trench FET is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Regarding claim 9, Lee shows (Fig. 1) wherein the gate conductive layer (108) is formed at a bottom of the source region (113).

Regarding claim 10, Lee shows (Fig. 1) wherein the field-plate dielectric layer (106) is formed between the gate conductive layer (108) and the source region (113).

2. Claim(s) 12-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 11 above.

Regarding claim 12, Lee shows a gate conductive layer, the field-plate trench FET.
Lee does not specifically show wherein when a first bias voltage is applied at the gate contact, the field-plate trench FET is configured to be used as a normally-on device working in a depletion mode.
The applicant’s claim 12 does not distinguish over Lee regardless of the functions allegedly performed by the device, because only the structure of the device/structure per se is relevant, not the recited function of the device (i.e. when first bias voltage is applied). Since structure recited in Lee is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the structure is capable of meeting the functional limitation, because Lee discloses a trench FET that is apparently identical to the trench FET that the applicant describes as being capable of performing the function. Because it is reasonable to assume that the trench FET is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Regarding claim 13, Lee shows the field-plate trench FET.
Lee does not specifically show wherein when a first bias voltage is negative.
The applicant’s claim 13 does not distinguish over Lee regardless of the functions allegedly performed by the device, because only the structure of the device/structure per se is relevant, not the recited function of the device (i.e. when first bias voltage is negative). Since structure recited in Lee is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the structure is capable of meeting the functional limitation, because Lee discloses a trench FET that is apparently identical to the trench FET that the applicant describes as being capable of performing the function. Because it is reasonable to assume that the trench FET is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Regarding claim 19, Lee shows a gate and the field-plate trench FET.
Lee does not specifically show wherein a gate control of the field-plate trench FET is configured to be performed with a lateral channel depletion.
The applicant’s claim 19 does not distinguish over Lee as previously combined with Yoshimura regardless of the functions allegedly performed by the device, because only the structure of the device/structure per se is relevant, not the recited function of the device (i.e. when gate control is applied). Since structure recited in Lee as previously combined with Yoshimura is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
In this case, it is reasonable to assume that the structure is capable of meeting the functional limitation, because Lee discloses a trench FET that is apparently identical to the trench FET that the applicant describes as being capable of performing the function. Because it is reasonable to assume that the trench FET is capable of performing the claimed function, the burden shifts to Applicants to show that it is not. See MPEP § 2114 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/          Examiner, Art Unit 2819